EXPEDITED                                                [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                       ________________________        U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                             JULY 20, 2005
                             No. 04-16240
                                                          THOMAS K. KAHN
                         Non-Argument Calendar
                                                                CLERK
                       ________________________

                  D. C. Docket No. 04-60009-CR-DTKH

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                  versus

JUDITH EMILY RICHARDS-BEDWOOD,
a.k.a. Ionia Angella Francis-Grant,

                                                        Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (July 20, 2005)

Before BIRCH, CARNES, and BARKETT, Circuit Judges.

PER CURIAM:
      As the government correctly concedes, the Appellant’s sentence is due to be

VACATED and the case REMANDED for the limited purpose of resentencing in

light of United States v. Booker, 125 S. Ct. 738 (2005).

      SENTENCE VACATED and REMANDED.




                                        2